Citation Nr: 0207204	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  99-06 328 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate as a result of exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2000, the Board denied service connection for 
adenocarcinoma of the prostate secondary as result of 
exposure to ionizing radiation.  In April 2001, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
that decision and remanded this case, whereupon this case is 
once again before the Board. 


FINDINGS OF FACT

1.  Service records verify that the veteran participated in 
atmospheric nuclear testing, Operation IVY, in 1952.

2.  After military service, adenocarcinoma of the prostate 
was diagnosed in 1991.

3.  There is no competent evidence of a nexus between the 
veteran's current adenocarcinoma of the prostate and any 
incidents of service, including in-service exposure to 
ionizing radiation.

4.  Adenocarcinoma of the prostate is unrelated to service.  


CONCLUSION OF LAW

Adenocarcinoma of the prostate as a result of exposure to 
ionizing radiation in service was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110, 1101, 1112, 1113 
(West 1991); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.311 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for complaints, 
treatment, or diagnoses of adenocarcinoma of the prostate.  
The veteran filed a claim for adenocarcinoma of the prostate 
secondary to radiation exposure in August 1997.

Private medical records indicate that the veteran was 
diagnosed with stage B1, grade 2 adenocarcinoma of the 
prostate in 1991, and subsequently underwent radiation 
therapy.  Follow-up treatment record dated April 1997 noted 
no clinical or chemical evidence of recurrence.  Treatment 
record dated February 1999, noted that clinically the veteran 
was still without evidence of disease recurrence, but his 
gradually rising PSA might represent early recurrence of his 
prostate cancer.  These records contain no clinical or 
medical opinion as to etiology of the disease.

Report of VA examination conducted in February 1998, noted 
history of exposure to ionizing radiation in 1952 while in 
service.  The veteran reported medical history of diagnosis 
of carcinoma of the prostate in 1991 with radiation therapy 
in 1992.  He had a good post-radiation result and was 
currently being followed at six-months intervals.  The 
diagnoses included history of exposure to ionizing radiation, 
and carcinoma of the prostate with apparent complete 
recovery.  The report contained no clinical evidence or 
medical opinion as to etiology of the veteran's 
adenocarcinoma of the prostate or of any relationship between 
the disease and his prior service, to include radiation 
exposure.

A letter dated in July 1999 was received from the Defense 
Special Weapons Agency (DSWA) confirming that the veteran had 
been a participant in Operation IVY in 1952.  At the time, 
the veteran was assigned to the USS RENDOVA.  A search of 
dosimetry data had revealed no record of radiation exposure 
for the veteran.  However a scientific dose reconstruction 
indicated that the veteran would probably have received a 
dose of 0.04 rem gamma (0.1 rem rounded) (upper bound of 0.1 
rem gamma).  Furthermore, it was indicated that, due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation or 
internal exposure.  His 50-year committed dose equivalent to 
the prostate was 0.0 rem.  The veteran's total dose from 
residual gamma radiation was 0.1 rem.  It was reported that 
the veteran's 50 year committed dose to the colon and rectum 
was less than 0.1 rem.

The RO in August 1999 referred the case to the VA 
Compensation and Pension Service Director (designee of VA 
Under Secretary for Benefits) who then forwarded the claim to 
the VA Under Secretary for Health for review with a 
memorandum noting the dose estimate for the veteran, the 
diagnosis of prostate cancer in 1992, and the veteran's age 
at exposure.  A September 1999 opinion of the Chief Medical 
Director for Public Health and Environmental Hazards (a 
physician designee of the VA Under Secretary for Health) 
found it unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  The 
opinion relied upon CIRRPC Science Panel Report Number 6, 
1988 and Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BIER V) 1990 as it related to the veteran's age 
and dose estimate.  A letter from the VA Compensation and 
Pension Service Director dated September 1999, indicated that 
after review of the record and the medical opinion, that 
there was no reasonable possibility that the veteran's 
disability was the result of such exposure.

Legal analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304.  With chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b). 

Service connection on the basis of inservice exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service-
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; 
(2) by demonstrating direct service connection under 38 
C.F.R. § 3.303(d), a task that "includes the difficult burden 
of tracing causation to a condition or event during service," 
Combee v. Brown, 35 F.3d 1039, 1043 (Fed. Cir. 1994), or (3) 
by demonstrating direct service connection under § 3.303(d) 
with the assistance of the procedural advantages prescribed 
in 38 C.F.R. § 3.311, if the condition at issue is one of the 
"radiogenic diseases" listed by the Secretary in § 3.311(b); 
see Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  This third 
route is, then, actually just another way of showing direct 
service connection but with certain added assistance by the 
Secretary in developing the facts pertinent to the claim.  
See 38 C.F.R. § 3.311(f) (requiring that service-connection 
determination after § 3.311 claim development be made under 
"generally applicable" VA adjudication provisions set forth 
in part 3 of title 38, Code of Federal Regulations).  Hilkert 
v. West, 11 Vet. App. 284 (1998).  In addition, malignant 
tumors are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  [Emphasis added].  38 
C.F.R. § 3.311(b)(2) as amended 63 Fed. Reg. 50993-50995 
(September 24, 1998).

In the instant case there is competent evidence of the 
veteran's in-service exposure to radiation, and there is 
competent evidence of current disability in the form of the 
diagnosis of adenocarcinoma of the prostate.  However, there 
is no competent medical evidence of a nexus, or link, between 
the diagnosed adenocarcinoma of the prostate and the 
veteran's period of service, to include his in-service 
exposure radiation.

The provisions of 38 C.F.R. § 3.311 provide special 
assistance to veteran's with radiation diseases in proving 
their claims.  In this case that assistance has been provided 
to the veteran in proving his claim.  However, the expert 
medical opinions obtained in accordance with § 3.311 were to 
the effect that the adenocarcinoma of the prostate was 
unrelated to radiation exposure in service.

Under § 3.311(e), factors to be considered in determining 
whether a veteran's disease resulted from exposure to 
ionizing radiation in service include: (1) the probable dose, 
in terms of dose type, rate and duration as a factor in 
inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert v. West, 12 Vet. App. 145 (1999), (en banc), the 
Court held, in essence, that the paragraph (e) (§ 3.311(e)) 
factors must be considered in adjudicating a § 3.311 case but 
that each of the factors need not be discussed or explicitly 
referred to in writing for the regulation to function 
logically.  Thus, the Board may rely upon the VA Compensation 
and Pension (C&P) Service Director (designee of VA Under 
Secretary for Benefits) response, dated September 1999, that 
followed the VA medical opinion also dated September 1999, 
that relied on published scientific or medical evidence and 
discussed the factors dispositive of the claim based on 
ionizing radiation exposure.

The VA medical opinion in 1999 found that it was unlikely the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service.  The VA Compensation and 
Pension Service Director concurred with the conclusion 
reached and in so doing relied on probative evidence that 
considered the relevant factors and emphasized those 
dispositive of the claim based upon exposure to ionizing 
radiation.

The Board finds that the only evidence of record of a nexus, 
or link, between the veteran's current diagnosed 
adenocarcinoma of the prostate and his prior service, is his 
own assertions.  There is no indication in the record that he 
has any professional medical training or expertise to render 
him competent to make such medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran has a current diagnosis of 
adenocarcinoma of the prostate, and evidence of in-service 
exposure to radiation, he has submitted no competent medical 
evidence establishing a nexus between the diagnosed 
disability and his in-service radiation exposure or any other 
incident of service.  In light of the medical opinion that 
the veteran's cancer is unrelated to service, the lack of any 
diagnosis of malignancy either in service or within a year of 
the veteran's separation therefrom, and the paucity of other 
competent evidence linking the veteran's cancer to service, 
the Board finds that adenocarcinoma of the prostate is 
unrelated to service.  Service connection for that disorder, 
therefore, is unwarranted. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO did not have the benefit of the VCAA.  The Board 
finds, however, that VA's duties have been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The veteran and his representative have been 
notified in the statement and supplemental statements of the 
case of the type of evidence needed to substantiate his 
claims.  Furthermore, VA has obtained all pertinent evidence 
identified by the veteran.  The veteran has not identified 
any evidence that could not be obtained, and, thus, there is 
no duty to notify the veteran of evidence that VA was unable 
to obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The evidence does not 
indicate that the veteran's cancer may be related to service; 
therefore, there is no requirement to obtain any examination 
other that examination already afforded the veteran pursuant 
to 38 C.F.R. § 3.311.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the veteran in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.

ORDER

Service connection for adenocarcinoma of the prostate as a 
result of exposure to ionizing radiation, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

